Citation Nr: 1200568	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972. 

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of October 2004 from the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the issues currently on appeal. The Veteran's appeal is now under the jurisdiction of the RO in Houston, Texas. 

The Veteran appeared before the undersigned Veterans Law Judge at a hearing held in February 2010 at the San Antonio satellite office of the Houston RO. A transcript of this hearing is associated with the claims folder. 

This matter was remanded by the Board in May 2010 for further development.  Such was completed and this matter is returned to the Board.  In the Board's May 2010 remand the Board referred an April 2005 petition to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy to the RO to further address.  A review of the claims folder and the e-file reveals no evidence that this has been addressed, and it is again referred to the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is necessary to again remand this matter.  After attempts were made to verify the Veteran's claimed stressors, the RO was able to verify one of the stressors via the Joint Service Records Research Center (J.S.R.R.C.).  Specifically the incident aboard the U.S.S. Buchanan was confirmed where an attack on this ship took place in April 1972, and resulted in the death of one individual and injury to several others.  This stressor, which took place shortly after the Veteran was transferred off this ship to another ship, the U.S.S. Constellation, was deemed verified by the J.S.R.R.C.  The other stressors in which the Veteran reported being beaten up by a fellow shipmate in a dispute over an assignment, having to pull guard duty in the ship's fantail where it was rumored that North Vietnamese had climbed aboard through, and witnessing onshore bombardments from his ship, were not able to be verified through official sources.  

Following official verification of the stressor of an attack on the U.S.S. Buchanan, the Veteran underwent a VA examination in May 2011, to ascertain the nature and etiology of his claimed disorder.  This examination failed to follow the directives of the Board's remand instructions and is inadequate.  The examiner, who is noted to be a psychologist rather than a psychiatrist, did not review the claims file on the day of the examination.  The examiner failed to consider the claimed stressors (including the stressor confirmed via official sources).  Instead the stressor was described in vague terms as "combat experience."  Later when finding the Veteran failed to meet the criteria for a PTSD diagnosis, the examiner gave the reason for such failure being that "the Veteran was aboard a boat during Vietnam and does not have an identifiable stressor."  Even after the examiner supposedly reviewed the claims file for an addendum in August 2011, this opinion remained unchanged.  Thus it appears that the claims file was not reviewed as per the Board's remand instructions.

Furthermore, the examiner was instructed to provide an opinion as to whether any psychiatric disorder diagnosed (even psychiatric disorder other than PTSD) was related to service, or if preexisting, was aggravated by service.  The examiner failed to do so, and a new examination and opinion are in order

Furthermore, the Veteran submitted additional medical evidence pertinent to this matter subsequent to the date the last examination was conducted, and subsequent to the most recent supplemental statement of the case was issued in October, 2011, 

Therefore it is necessary to remand this matter to afford the Veteran with an examination that complies with the prior remand's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In light of the other complications in his psychiatric picture (which includes a history of alcohol/substance abuse), this examination must be conducted by a psychiatrist with an M.D. degree.

In view of the need to remand this matter, the RO should obtain any additional evidence that may be outstanding.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his psychiatric disorder since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Thereafter following completion of the above, the AOJ should afford the Veteran a VA special psychiatric disorders examination, which must be conducted by a psychiatrist (M.D.).  The claims file must be provided to the examiner for review prior and pursuant to conduction and completion of the examination.  The examiner must determine the nature, severity, and etiology of any psychiatric disorder(s) present, to include PTSD.  The examiner should provide an opinion on the following:  

(a).  Does the Veteran have a diagnosis of PTSD? 

(b).  If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD.  In identifying any claimed stressor(s) the examiner should independently review the entire record.  This is to include the officially confirmed stressor of the incident aboard the U.S.S. Buchanan, where an attack on this ship took place in April 1972 shortly after he was transferred from it to another ship, killing one individual the Veteran said he knew and wounding others.  This should also include consideration of the other stressors which have not been confirmed by official sources, specifically the lay history given by the Veteran of the assault by a shipmate in a dispute, having to pull duty at the fantail of the ship where it was rumored that North Vietnamese had previously boarded, and of witnessing bombardments onshore.  After reviewing these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD.  In addressing the lay history provided by the Veteran of the unconfirmed stressors, the examiner should consider the credibility of the Veteran, to include consideration of whether such claimed stressors are consistent with his Naval service, as well as addressing his ability as a historian;

(c).  If PTSD is not diagnosed, the examiner should determine whether the Veteran has another psychiatric disorder, to include Major Depressive Disorder, and if so, the examiner should opine as to whether any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting service, was/were aggravated thereby.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  

The report of the examination should include a complete rationale for all opinions. 

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

